Title: From Benjamin Franklin to Robert Morris, 14 December 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,Passy, Decr. 14th. 1782.
I received duly your several Letters of Septr. 25th. 27th. 28th. and 30th. October 1st. 5th. 7th. all by Capt. Barney, and October 27th. since. I immediately made the Application so strongly pressed by the Congress for a Loan of four Millions of Dollars. I annex’d to my memoir the Resolves of Congress, with Copies and Extracts of your several Letters and those of Mr. Livingston upon the Subject, all of which appear’d to me extreamly well written for enforcing the Request. I was at first told that it would be a difficult thing to furnish such a Sum at present, but it should be considered. It was much wondered that no Letters were brought by the Washington for M. le Comte de Vergennes, as several were come to the Secretary of War, M. de Segur, and to the Marquis de Castries Secretary of the Marine; and the next time I waited on the Minister, I was told that nothing could be done till the Dispatches from M. de la Luzerne were received. I enquired of Capt. Barney, who told me he believ’d M. de Forest had them, who left him to go for Paris by way of Nantes. M. de Forest was a week or ten Days before he arriv’d; at Paris; and he had not the Dispatches. After a Fortnight had thus pass’d, I sent Capt. Barney down to search for them in his Ship; he there found them, and in about eight Days more they arriv’d and were delivered.— I have since continually press’d for a favorable Answer; The Marquis de la Fayette has likewise been importunate; but we could only learn that there was yet no Decision. The Negociations for Peace were going on, and I ascribed the Delay partly to the uncertainty of the Event, which might make a less Sum Sufficient if it succeeded, or a greater necessary if the War was still to be continued. I believe too, that the new Loan meditated for this Government, but not ascertain’d, might occasion some Suspension. But whatever are the Causes, the Fact is, that, tho’ I understand we are to be aided, I am still ignorant what the Quantum will be, or when it can be obtained. I have detain’d Capt. Barney, hoping he might carry a part of it, but seeing that so very uncertain, the Commissioners for the Treaty here, urge me to send him away with the Preliminary Articles, and take some other opportunity of sending Money when we get it. Perhaps we can make use of the Alliance, who is now out upon a Cruize.
Of the Amount of Mr. Adams’s Loan in Holland, I have no certain account. He thinks it may be between 15 and 1,700,000 florins. Mr. Grand has obtain’d a Part of it to pay the Interest of the Dutch Loan, which is done, But he will acquaint you better with the state of his Funds than I can do. He tells me he will restate his Accounts as you desire.
The Shipping of the Stores from Brest is wholly in the Hands of Mr. Barclay. He will likewise take Care of those which are unloaded out of the three Transports at Rochefort, that were to have gone with Convoy in May last, and have ever since been detained there unaccountably, which I did not know till lately. The four Jamaica Ships brought in by the Alliance will furnish him with Money for paying Charges.—
The Accounts of Goods bought to replace the Fayette’s Cargo, having been sent you by several Opportunities, I hope you have them before this time.

I am extreamly glad to be freed from your Money Accounts, and the Payment of Bills. And I hope this will be the last Application I shall be charg’d with to borrow. In a former Letter I requested you to be my Atterney, to receive and remit my Salary, which I now repeat. The Friends of the Duc de Lauzun, who is an Officer in the French Army, having Occasion to send him some Money, requested me to furnish Bills. To oblige them I gave a Draft on you for Six thousand Livres, which I request you would honor, and deduct the same out of my Salary. Me thinks Mr. Grand should have some general Order to defray the contigent Expences of your Ministers. I am concern’d that the Resolution of appointing a Person to settle all our Accounts in Europe has not yet been carried into Execution. They certainly cannot so well be settled in America; and I shall think it hard, after I am out of Place, to be detain’d here on that Account for Years like poor unhappy Deane, who by the way is I think in that Respect hardly dealt with. Settlement of Accounts and Payment of just Balances, is due even between Enemies.
I know not where the Virginia Stores lie. I will enquire, and acquaint Mr. Barclay with your Resolution concerning them, which I think very prudent.
Penet, who was employed by that State as an Agent to borrow Money here, is broke and absconded. His Creditors are all worrying me with their Complaints, who have nothing to do with his Affairs. I have long since mentioned the Inconvenience of the Attempts of seperate States to borrow Money in Europe. They have hurt our Credit, and produc’d nothing. We have put Faith in every Adventurer who pretended to have Influence here, and who when he arriv’d had none but what our appointment gave him.
I congratulate on the Tokens of approaching Peace. I wish nothing may happen to prevent it.
With sincere and great Esteem, I am, Sir, your most obedient & most humble Servant
(Sign’d)B: Franklin
Honble. Robt: Morris, Esqr.No. 5
 
Notation: 14th Decemr. 1782 Dr B Franklin To Office of Finance Copy recd 7th April seq.
